Citation Nr: 0737058	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  03-32 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for prostatitis. 

2.  Entitlement to service connection for a clinical lesion 
of the jaw. 

3.  Entitlement to service connection for colon polyps. 

4.  Entitlement to service connection for hypertension. 

5.  Entitlement to service connection for arteriosclerotic 
heart disease. 

6.  Entitlement to an increased rating greater than 10 
percent for bilateral hearing loss. 

7.  Entitlement to a compensable rating for a skin disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1978 with subsequent service in the National Guard 
until September 1989. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that denied service connection for prostatitis, a 
clinical lesion of the jaw, colon polyps, hypertension, 
arteriosclerotic heart disease, for an increased rating for 
bilateral hearing loss, and for a compensable rating for a 
skin disorder. 


FINDINGS OF FACT

1.  The veteran's residuals of prostatitis and benign bladder 
lesions first manifested not earlier than 1998 and are not 
related to any aspect of service including exposure to 
herbicide.  

2.  The veteran does not have a residual disability related 
to the removal of a benign mandible bone fragment, and there 
is no competent medical evidence to suggest a relationship 
between the growth and any aspect of service including 
exposure to herbicide. 

3.  The veteran's colon polyps first manifested not earlier 
than 1998, many years after service and are not related to 
any aspect of service including exposure to herbicide. 

4.  The veteran's hypertension was first noted in medical 
records not earlier than 1988, many years after service, and 
is not related to any aspect of service. 

5.  The veteran's arteriosclerotic heart disease first 
manifested not earlier than 2000, many years after service, 
and is not related to any aspect of service.  

6.  The veteran's bilateral hearing loss is manifested by 
increased sensitivity to loud sounds and intermittent 
tinnitus on a daily basis that distracts him during 
conversation.  The average loss is 54 decibels in the right 
ear and 50 decibels in the left ear.  Speech discrimination 
is 92 percent in the right ear and 88 percent in the left 
ear.  There are no organic ear abnormalities.  

7.  The veteran did not report current symptoms of tinea 
cruris in correspondence in October 2003 and had no symptoms 
of tinea cruris on examination in January 2002.   The veteran 
experiences recurrent flare-ups of tinea pedis that are 
manifested by superficial vesicles and flaking of the soles 
of the feet and between the toes.  There is fungus infection 
of the toenails.  During a flare-up, the veteran reported 
some blistering and oozing that was not noted on medical 
examination in 2002.  The veteran obtains some symptomatic 
relief with topical medication, but there has been no 
requirement for systemic immunosuppressive medication.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for prostatitis have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2007). 

2.  The criteria for service connection for a clinical lesion 
of the jaw have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

3.  The criteria for service connection for colon polyps have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116; 
38 C.F.R. §§ 3.303, 3.304. 

4.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116; 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

5.  The criteria for service connection for arteriosclerotic 
heart disease have not been met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309. 

6.  The criteria for a rating greater than 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10 4.85, 
4.86 (2007). 

7.  The criteria for a compensable rating for a skin disorder 
have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2001); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.10, 4.118, Diagnostic Codes 7806, 7813 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in November 2001 and in 
November 2003 which informed the veteran of the information 
and evidence required to substantiate the claims and which 
also informed him of the information and evidence VA was to 
provide and which the veteran was to provide.  While the 
letters did not explicitly ask that the appellant provide any 
evidence in his possession that pertains to the claim, he was 
advised of the types of evidence that could substantiate his 
claims and to ensure that VA receive any evidence that would 
support the claims.  Logically, this would include any 
evidence in his possession.  It is noted that the veteran 
indicated to VA in a statement dated in December 2003 that he 
had no additional evidence to submit and waived the 60-day 
waiting period for the case to be forwarded to the Board.  

The Board notes that the veteran was not notified of the 
criteria for increased ratings until after the initial 
adjudication in April 2002.  However, the U. S. Court of 
Veterans Claims (Court) specifically stated in Pelegrini that 
it was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to content-complying notice.  Thus, the timing of the notice 
does not nullify the rating action upon which this appeal is 
based and the Board specifically finds that the veteran was 
not prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate the claim.  Moreover, 
after the notice was provided, the case was readjudicated and 
a supplemental statement of the case was provided to the 
appellant in October 2005.  

The Board further observes that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to the 
following five elements of a service connection claim: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) 

effective date of the disability.  Accordingly, VA is to 
notify the veteran that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Here, notice was not provided until March 
2006, which is after the date of the unfavorable RO decision.  

To the extent that there was any error with respect to the 
VCAA notice provided to the veteran, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
by the following: (1) based on the communications sent to the 
veteran over the course of this appeal, the veteran clearly 
has actual knowledge of the evidence he is required to submit 
in this case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  The veteran was provided the appropriate 
criteria for increased ratings in the October 2003 statement 
of the case with an opportunity to respond prior to final 
adjudication in the October 2005 supplemental statement of 
the case.  Furthermore, in correspondence in May 2002 and in 
an attachment to a substantive appeal in October 2003, the 
veteran provided statements explaining why his service 
connected disabilities had become more severe.  

Accordingly, the Board is satisfied that the duty to notify 
requirements under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
satisfied.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained 
several medical examinations.  Thus, the Board finds that VA 
has satisfied both the notice and duty to assist provisions 
of the law.

The veteran served as an Army pilot including service in the 
Republic of Vietnam in 1968 and again from 1970 to 1971.   
The veteran contends that the residual conditions from 
prostatitis, a lesion of the jaw, and colon polyps are the 
result of 
exposure to herbicides in service.  He contends that his 
vascular and heart disease first manifested within one year 
of discharge from active service.  He further contends that 
his bilateral hearing loss and skin disorders are more 
severe, and he seeks higher ratings.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Some chronic diseases may be presumed to have been incurred 
in service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 
1112(a) (1); 38 C.F.R. § 3.307(a) (3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including arteriosclerosis and hypertension).

A veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) (iii).  
Service connection based on herbicide exposure will be 
presumed for certain specified diseases that become manifest 
to a compensable degree within a specified period of time in 
the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 
38 C.F.R. § 3.309(e).

Claims based on Agent Orange exposure are unique in that 
entitlement is based on an analysis of scientific evidence, 
ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange 
Act of 1991, in part, directed the Secretary of Veteran 
Affairs to enter into an agreement with the National Academy 
of Sciences (NAS) to review and summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in the 
Republic of Vietnam during the Vietnam Era and each disease 
suspected to be associated with such exposure. 
 
Whenever the Secretary determines that a positive association 
exists between exposure of humans to an herbicide agent and a 
disease, the Secretary will publish regulations establishing 
presumptive service connection for that disease.  If the 
Secretary determines that a presumption of service connection 
is not warranted, he must publish a notice of that 
determination, including an explanation of the scientific 
basis for that determination.  The Secretary's determination 
must be based on consideration of NAS reports and all other 
sound medical and scientific information and analysis 
available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c).  
In response to five NAS reports (and a special interim 
report), the Secretary published notices of these 
determinations in January 1994, August 1996, November 1999, 
January 2001, June 2002, and May 2003.  

In March 2005, NAS published its sixth full report, entitled 
"Veterans and Agent Orange:  Update 2004" (Update 2004).  
Consistent with prior reports of NAS, Update 2004 again found 
that there was "sufficient evidence of an association" 
between herbicide exposure and five categories of diseases in 
veterans and "limited/suggestive evidence'' of an 
association between herbicide exposure and six other 
categories of diseases in veterans.  The presumptions of 
service connection for each of these diseases were discussed 
above.   Update 2004 also categorized certain health outcomes 
as having "inadequate/insufficient" evidence to determine 
whether they may be associated with herbicide exposure.  

In June 2007, the Secretary of Veterans Affairs published 
determinations regarding these diseases, based on all 
available evidence in Update 2004 and prior NAS reports.  The 
Secretary determined that a positive association between 
exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era does not exist for a number of health outcomes and any 
other conditions for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 72 Fed. Reg. 32,395 (June 12, 2007).   Prostatitis, 
benign lesions of the mandible, and benign colon polyps are 
not among those conditions for which the presumption of 
service connection is available. 

However, even if a veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  

Few service personnel records are in the file.  However, 
service medical records showed that the veteran received a 
gunshot wound in combat action in the Republic of Vietnam in 
1968.  Therefore, the veteran is presumed to have been 
exposed to herbicides in service.  No medical records from 
the veteran's National Guard service are in the file.  The 
veteran does not contend that he incurred a disease during a 
period of active duty for training while in the reserves.  

Prostatitis

Service medical records are silent for any symptoms, 
diagnoses, or treatment related to the genitourinary system.  
The records included eight flight physical examinations from 
May 1969 to October 1977 and a discharge examination in 
August 1978.   

In July 1985, a VA examiner noted the veteran's reports of 
experiencing persistent microscopic hermaturia since 1976.  
Three concurrent urinalyses showed trace indications of 
blood.  

In February 1998, a private urologist noted that he had been 
treating the veteran for urinary retention and acute 
prostatitis.  Later that month, the veteran underwent a 
cystoscopic transurethral unroofing of a prostatic abscess 
and resection of prostate tissue.  In post-operative 
treatment notes in March 1998, April 1998, May 1998, 
September 1998, and May 1999, two urologists noted that the 
veteran experienced stress urinary incontinence and erectile 
dysfunction.  Neither physician commented on the etiology of 
the original symptoms.  In January 2001, the veteran 
underwent a biopsy of tissue from the bladder performed by a 
private physician.  There are no clinical comments relating 
to the symptoms or a suspected disorder, and the pathologist 
noted no abnormalities.  

In January 2002, a VA examiner did not note a review of the 
claims file but accurately summarized the veteran's history 
of genitourinary symptoms and treatment since 1998.   He also 
reviewed the results of concurrent urodynamic tests and noted 
that the veteran continued to experience moderate stress 
incontinence and erectile dysfunction, partially responsive 
to medication.  

The Board concludes that service connection for the residuals 
of prostatitis with abscess formation, transurethral 
resection of the prostate, and benign bladder lesions is not 
warranted because the disorder first manifested not earlier 
than 1998, many years after service.  There is no evidence of 
any genitourinary disorder in service.  Although records in 
1985 noted that the veteran reported experiencing hermaturia 
since 1976, the presence of hermaturia in service is not 
shown in service medical records or in any post-service VA or 
private records prior to 1985.  As previously discussed, 
prostatitis and benign neoplasm of the bladder are not among 
those disorders for which a presumption of service connection 
as a result of exposure to herbicides is available.  

The Board acknowledges the veteran's statements that he has 
no family history of prostate disease and that such disease 
is unusual in a man of his age.  He concludes that exposure 
to herbicide must have caused his disease in the absence of 
any other causative factor.  Although the veteran's opinion 
may be firmly held, as a layperson, the veteran does not 
possess the necessary knowledge of medical principles, and 
his assertions, standing alone, are not competent as to the 
etiology of his residuals of prostatitis.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board places great 
weight on the medical research supporting the Secretary's 
conclusions that no disease other than those listed has been 
shown to be related to exposure to herbicide. 

The weight of the competent evidence demonstrates that the 
veteran's current residuals of prostatitis first manifested 
many years after service and are not related to any aspect of 
his active service including exposure to herbicide.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Clinical Lesion of the Jaw

Service medical records are silent for any symptoms, 
diagnoses, or treatment of lesions of the jaw in service.  

In October 1997, a private dentist noted that the veteran 
sought treatment from a provider in another state who 
diagnosed an exostosis tumor near tooth number 30.  Upon 
return home, a biopsy showed that the mandible growth was a 
benign bone fragment and not an exostosis tumor.  The dentist 
diagnosed inflammatory lesion similar to internal resorption 
of a tooth.  There are no further records of treatment for 
any regrowth, and the veteran has not indicated that he 
experiences any residual symptoms following the removal of 
the bone fragment.  

The Board concludes that the veteran does not have a residual 
disability related to the removal of a benign mandible bone 
fragment.  Furthermore, there is no evidence to suggest a 
relationship between the growth and any aspect of service.  
Benign bone growths are not among the disorders for which the 
presumption of service connection as a result of exposure to 
herbicide is available.  As previously discussed, the Board 
acknowledges the veteran's opinion that the growth was 
related to herbicide exposure but again notes that his lay 
opinion is not competent evidence of a nexus.  

The weight of the credible evidence demonstrates that the 
veteran has no residual disability from the excision of a 
benign mandible growth, that the growth first manifested many 
years after service, and that it was not related to any 
aspect of active service including exposure to herbicide.  As 
the preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Colon Polyps
 
Service medical records are silent for any symptoms, 
diagnoses, or treatment for any lower gastrointestinal 
disorders in service. 

In April 1998, the veteran sought treatment from a private 
physician for intermittent rectal bleeding.  In August 1998, 
the physician noted that several hemocult tests were 
positive.  The veteran underwent a colonoscopy and three 
polyps were removed.  In a September 1998 letter, the 
physician noted that pathology of the polyps was benign.  He 
also diagnosed diverticulosis with secondary bowel wall 
thickening and internal hemorrhoids.  He recommended a 
follow-up colonoscopy in one year.  

In January 2002, a VA examiner noted the veteran's report 
that he had undergone several colonoscopies with the removal 
of additional polyps; the most recent procedure was performed 
in June 2000.  The veteran reported that he had a surgical 
procedure for hemorrhoids but continued to experience 
bleeding approximately once per month.  The examiner 
diagnosed internal hemorrhoids and residuals of surgical 
removal of colon polyps.  Neither the private physician in 
1998 nor the VA examiner in 2002 commented on the origin of 
the recurring polyps.  

In an October 2003 attachment to the substantive appeal, the 
veteran stated that he was informed by his physicians that 
the polyps were pre-cancerous growths, not normally found in 
persons his age, and suggested a relationship to exposure to 
herbicide.  He also stated that he had positive hemocult 
samples on several physical examinations in service, 
indicative of the presence of polyps at that time.  However, 
numerous physical examination reports showed no lower 
gastrointestinal problems and several, including the 
discharge physical examination in August 1978, specifically 
noted no hemorrhoids or other rectal disorders.   

The Board concludes that service connection for colon polyps 
is not warranted because they were not noted in service and 
because they first manifested not earlier than 1998, many 
years after service.  Furthermore, these disorders are not 
among those for which the presumption of service connection 
for exposure to herbicide is available.  As previously 
discussed, the Board acknowledges the veteran's opinion that 
the polyps were related to herbicide exposure but notes that 
the veteran's lay opinion is not competent evidence of a 
nexus.  

Hypertension and Arteriosclerotic Heart Disease

Service medical records are silent for any symptoms, 
diagnoses, or treatment for hypertension or any form of heart 
disease in service.  The records included eight flight 
physical examinations from May 1969 to October 1977 and a 
discharge examination in August 1978.  Normal blood pressure 
measurements were noted on all occasions and nine 
electrocardiograms, also obtained between May 1969 and 
October 1977, showed no abnormalities.  

In January 1988, a VA examiner noted the veteran's request 
for a refill prescription for an oral antihypertensive 
medication.  The veteran also reported becoming short of 
breath on exertion. The examiner measured blood pressure as 
132/88 mm Hg and diagnosed controlled hypertension, obesity, 
and a history of hyperlipidemia.  Follow-up examinations in 
August 1988, January 1989, and February 1989 showed blood 
pressure measurements as 136/80 mm Hg, 136/90 mm Hg, and 
155/93 mm Hg respectively.  Serum cholesterol tests were 
abnormally high on two of these examinations.  

In January 2002, a VA examiner noted the veteran's report 
that he was being treated by a private physician for chest 
pain, heart disease, and hypertension, the latter since 1978.  
He reported that physicians told him he had artery blockages 
and that he had undergone stress tests and cardiac 
catheterizations in 2000.  Although the test results are not 
of record, the examiner reviewed the results and noted that 
the stress test was normal but that the catheterization 
showed mild proximate mid-disease in one location with 20 
percent severity.   A current electrocardiogram was normal 
and blood pressure was measured as 120/80 mm Hg.  The 
examiner diagnosed hypertension and arteriosclerotic heart 
disease but made no comment on the etiology of the disorders. 

In an October 2003 attachment to a substantive appeal, the 
veteran acknowledged that he had not been diagnosed with 
hypertension in service but stated that he had been treated 
for hypertension at a VA facility in New Haven, Connecticut, 
since 1979.  Records obtained from this facility showed that 
the veteran was treated in November 1979 for low back pain 
and unspecified abnormal urine tests.  Blood pressure was 
measured as 134/80 mm Hg.  There was no diagnosis of 
hypertension and no prescribed medication.  

The Board concludes that service connection for hypertension 
and arteriosclerotic heart disease is not warranted because 
service medical records showed no diagnosis of a vascular or 
cardiac disorder and because medical evidence of record did 
not show treatment for hypertension earlier than 1988 and 
cardiac abnormalities earlier than 2000, both many years 
after service.  Even if the veteran was provided medication 
for hypertension at the time of VA treatment in November 
1979, that examination occurred greater than one year after 
discharge from service.  Furthermore, the Board notes that 
the veteran performed satisfactory service in the National 
Guard, retiring in 1989, and he did not indicate that any 
hypertensive or cardiac abnormalities were incurred during a 
period of reserve service.   

The weight of the credible evidence demonstrates that the 
veteran's current hypertension and arteriosclerotic heart 
disease first manifested many years after service and are not 
related to any aspect of active service.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  

A schedular rating for hearing loss is determined by a 
mechanical application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes eleven auditory acuity levels from Level 
I for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.

These averages are entered into a table of the rating 
schedule (Table VI) to determine the auditory acuity level of 
each ear, and these auditory acuity levels are entered into 
another table of the rating schedule (Table  VII) to 
determine the percentage disability rating.  38 C.F.R. § 
4.85.  Additional criteria apply for exceptional patterns of 
hearing impairment that are not applicable in this case.  
38 C.F.R. § 4.86.  

Extraschedular ratings may be referred to the Under Secretary 
for Benefits for consideration in exceptional cases 
characterized by marked interference with employment or 
frequent periods of hospitalization.  38 C.F.R. § 3.321.  The 
criteria for referral do not rely exclusively on objective 
test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 
(2007).  

The RO granted service connection and a noncompensable rating 
for bilateral sensorineural hearing loss, effective the day 
after discharge from service, and an increased rating of 10 
percent, effective in January 1989. 

In August 1992, a VA audiologist measured the veteran's 
purtone thresholds as 25, 40, 75, and 80 decibels at 1000, 
2000, 3000, and 4000 Hz respectively in the right ear and 20, 
55, 65, and 70 decibels at the same frequencies in the left 
ear.  The average loss was 55 decibels in the right ear and 
52 decibels in the left ear.  Speech discrimination was 82 
percent in both ears.  

In an April 2001 letter, the veteran stated that his hearing 
acuity had become worse since the previous examination and 
that the hearing aids provided by VA did not improve his 
condition since they only amplified the sounds that he could 
hear and not the sounds that he did not hear.  
 
In March 2002, a VA audiologist noted the veteran's reports 
of increased sensitivity to loud sounds and intermittent 
tinnitus on a daily basis that distracted him during 
conversation. The symptoms had become more severe in the 
previous six to seven years.  The audiologist measured 
puretone thresholds as 20, 30, 75, and 90 decibels at 1000, 
2000, 3000, and 4000 Hz respectively in the right ear and 25, 
45, 60, and 70 decibels at the same frequencies in the left 
ear.  The average loss was 54 decibels in the right ear and 
50 decibels in the left ear.  Speech discrimination was 92 
percent in the right ear and 88 percent in the left ear.  
Concurrently, a VA physician noted no organic ear 
abnormalities.  

In May 2002 letter, the veteran objected to his level of 
compensation for hearing loss but did not further describe 
the severity of his disability.  In an October 2003 
attachment to a substantive appeal, the veteran stated that 
his hearing aids were ineffective and that he was unable to 
conduct conversations where there is background noise, 
causing embarrassment and an inability to satisfactorily 
perform his job in marketing.  

Applying the results of the audiometric testing in August 
1992 to Table VI of 38 C.F.R. § 4.85, roman numeral IV level 
applies to the right ear and roman numeral IV to the left 
ear.  Table VII provides a percentage evaluation of 10 
percent. 

Applying the results of the most recent audiometric testing 
in March 2002 to Table VI of 38 C.F.R. § 4.85, roman numeral 
I level applies to the right ear and roman numeral II to the 
left ear.  Table VII provides a noncompensable (zero) 
percentage evaluation. 

 The Board concludes that an increased rating greater than 10 
percent is not warranted for bilateral sensorineural hearing 
loss.  The Board notes that puretone average measurements in 
2002 were substantially the same as in 1992.  An improvement 
in speech discrimination was largely responsible for the 
reduction in assigned disability rating.  In view of the 
veteran's continued reports of difficulty hearing in 
conversational situations, the Board concludes that a 
continued rating of 10 percent is appropriate.  A higher 
rating is not warranted because the measured puretone 
threshold average and speech discrimination are not more 
severe.  

In an informal hearing presentation in September 2007, the 
veteran's representative noted that the most recent 
audiometric tests were over five years old and inadequate to 
evaluate the veteran's current condition, citing Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) and Olson v. Principi, 3 
Vet. App. 480 (1992).   See also Bolton v. Brown, 8 Vet.App. 
185, 191(1995) (finding that where the veteran claims a 
disability is worse than when originally rated, and the 
available evidence is too old to adequately evaluate the 
current state of the condition, VA must provide a new 
examination to fulfill its duty to assist).  However, the 
U.S. Court of Appeals for Veterans Claims (Court) also found 
that VA did not violate its duty to assist veteran who 
claimed a service-connected hearing loss by failing to seek 
an additional medical examination based merely on the passage 
of time between decision of RO denying the claim and decision 
of the Board of Veterans Appeals upholding the denial.  
Palczewski v. Nicholson, 21 Vet.App. 174, 182-83 (2007).  
Even though the Court was addressing a claim for service 
connection, it held that the veteran must provide some 
evidence that his condition worsened since the last 
examination in order to invoke VA's duty to assist by 
providing an additional examination.  In this case, since 
2002, the veteran has stated that he continued to experience 
difficulty hearing conversations in environments with 
background noise.  However, he did not contend that his 
acuity was more severe than in 2002.  In December 2003 he 
stated that he had no additional evidence to submit, and he 
did not provide additional evidence in response to an October 
2005 supplemental statement of the case.  In consideration of 
test data from 1992 and 2002 that showed stable, if not 
slightly improved, hearing loss and no further evidence of a 
worsening condition since 2002, the Board concludes that the 
March 2002 audiometric test is adequate to evaluate the 
condition.  

The veteran's representative also noted that the veteran's 
hearing loss interferes with his ability to understand 
conversations in high background noise environments.  The 
representative cites 38 C.F.R. §§ 4.2, 4.10 for the 
proposition that VA's audiometric test in March 2002, 
conducted in a sound-attenuated room, is inadequate because 
the test does not equate to testing or evaluation of the 
veteran's ability to function under the ordinary conditions 
of daily life and upon his ordinary activity.  In addressing 
this issue in another case, the Court declined to invalidate 
the VA's hearing acuity test procedure because the appellant 
did not present expert medical evidence  demonstrating that 
an audiometric test conducted in a sound-controlled room 
produces inaccurate, misleading, or clinically unacceptable 
test results.  The appellant also did not offer any expert 
medical evidence demonstrating that an alternative testing 
method existed and that this method was in use by the general 
medical community.  The appellant simply offered his own 
unsubstantiated lay opinion as to the impropriety of this 
testing method.  Martinak v. Nicholson,
21 Vet. App. 447, 454-55 (2007).  Here, the representative 
presented no expert medical evidence and offered only his own 
unsubstantiated opinion.  Therefore, the Board concludes that 
the March 2002 audiometric test was valid and met the 
regulatory requirements.  

The Court also noted that VA's policy is that a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report. 
Describing the results of all tests conducted is appropriate 
particularly in the context of the extraschedular rating 
provision.  Id.  See also 38 C.F.R. § 3.321(b).  Here, the 
audiologist noted that the veteran's hearing loss and 
intermittent tinnitus distracted him from normal 
conversation.  Notably, the veteran did not report the 
inadequate performance of his hearing aids to the audiologist 
or physician so that an evaluation and corrective measures 
could be provided.  The Board also notes that the veteran 
described his condition as an embarrassment and interference 
in the conduct of his work.  The evidence does not show, 
however, that the schedular criteria are inadequate to rate 
his hearing loss disability or that his condition requires 
frequent hospitalization.  Therefore, the Board concludes 
that the March 2002 examination contained a functional 
assessment and that a referral for consideration of 
extraschedular rating is not warranted.  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss warrants a rating 
not greater than 10 percent.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Skin Disorder

The RO granted service connection and a noncompensable rating 
for tinea cruris and tinea pedis, effective the day after 
discharge from service.  The RO received the veteran's claim 
for an increased rating in April 2001. 

Prior to August 2002, dermatophytosis, including tinea cruris 
and tinea pedis, was rated for scars or disfigurement, or for 
excema depending on the location and extent of the disabling 
character of the manifestations.  A noncompensable rating is 
warranted for slight, if any exfoliation, exudation, or 
itching on a non-exposed surface or small area.  A 10 percent 
rating is warranted for exfoliation, exudation, or itching on 
an exposed surface or extensive area.  38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7813 (2001).  In this case, there is 
no contention or medical evidence of scarring or 
disfigurement; therefore, those criteria do not apply.  

During the course of this appeal, the rating criteria for 
skin disorders were revised, effective August 30, 2002.  VA's 
Office of General Counsel has determined that the amended 
rating criteria can be applied only for periods from and 
after the effective date of the regulatory change.  The Board 
can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000).

Effective in August 2002, dermatophytosis, including tinea 
cruris and tinea pedis, is rated for disfigurement, scarring, 
or dermatitis depending upon the predominant disability.  A 
noncompensable rating is warranted where the affected area is 
less than 5 percent of the body or less than 5 percent of 
exposed areas, and no more than topical therapy has been 
required in the previous 12 months.  A 10 percent rating is 
warranted if at least 5 percent but less than 20 percent of 
the entire body, or at least 5 percent but less than 20 
percent of exposed areas are affected; or intermittent 
systemic therapy such as corticosteriods or other 
immunosuppressive drugs are required for a total duration of 
less than six weeks during the past 12-month period.  
38 C.F.R. § 4.118, Diagnostic Code 7806, 7813 (2007).  
 
In January 2002, a VA physician noted the veteran's reports 
of experiencing foot fungus since service with recurrent 
superficial vesicles and flaking of the soles and between the 
toes.  There was also involvement of the toenails.  The 
veteran denied oozing or discharge of fluids.  He stated that 
he obtained some benefit from the use of topical medication 
since 1972.  On examination, the physician noted mild scaling 
of the soles of the feet.  There was no evidence of vesicle 
formation, oozing, or foul odor but there was subungual 
hyperkeratosis of the first and fifth toenails.  Neither the 
veteran nor the physician noted the presence of symptoms of a 
skin disorder in any other area of the body.  

In an October 2003 attachment to a substantive appeal, the 
veteran stated that he experiences flare-ups of tinea pedis 
numerous times per year and that the condition has existed 
for over 30 years.  He stated that during a flare-up, 
blisters appeared with clear fluid oozing until his 
medication takes effect after about a week.  During a flare-
up, he took precautions to prevent infection of the opened 
skin.  

The Board concludes that a compensable rating for tinea 
cruris and pedis is not warranted.  The veteran did not 
report specific episodes of tinea cruris in written 
statements or in his January 2002 medical examination.  A 
compensable rating for tinea pedis is not warranted under 
either the old or new regulations because the veteran and the 
examiner described the disorder as affecting the soles of the 
feet, toenails, and areas between the toes.  Although no 
percentage area of the body was noted, the Board concludes 
that the areas described are not exposed and are not 
physically extensive or cover greater than 5 percent of the 
entire body.  In the January 2002 examination, the veteran 
denied any exudation, but in October 2003, he stated that he 
experienced fluid drainage during a flare-up.  The Board 
concludes from his description that the fluid drainage is 
slight and not over an exposed or extensive area.  
Furthermore, the veteran's symptoms respond to topical 
medication and there is no evidence of a requirement for 
systemic immunosuppressive medication.  

As previously discussed, the veteran's representative 
contended that a January 2002 skin examination was too old to 
be adequate to evaluate the veteran's disability.  The Board 
refers to its discussion above and again notes that the 
veteran has described his skin condition as constant since 
discharge from service.  He has not indicated that his 
condition has become more severe since 2002 despite 
opportunities to do so.  The Board concludes that the VA 
examination in January 2002 is adequate to evaluate his 
current condition.  

Further, the Board notes that there is also no indication 
that the tinea pedis has necessitated frequent periods of 
hospitalization or has otherwise rendered impractical the 
application of the regular schedular standards.  In the 
absence of evidence of these factors, the Board concludes 
that the criteria for submission for assignment of 
extraschedular ratings pursuant to 38 C.F.R. § 3.321(b) (1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 
339 (1996); Floyd v. Brown,
 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  

The weight of the credible evidence demonstrates that the 
veteran's current tinea pedis does not warrant a compensable 
rating.  As the preponderance of the evidence is against this 
claim, the "benefit of the doubt" rule is not for 
application, and the Board must deny the claim.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)




ORDER

1.  Service connection for prostatitis is denied. 

2.  Service connection for a clinical lesion of the jaw is 
denied. 

3.  Service connection for colon polyps is denied. 

4.  Service connection for hypertension is denied. 

5.  Service connection for arteriosclerotic heart disease is 
denied. 

6.  An increased rating greater than 10 percent for bilateral 
hearing loss is denied. 

7.  A compensable rating for a skin disorder is denied.  




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


